COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Interest of J.J.J., S.D.J., and N.R.J., Children

Appellate case number:     01-13-00710-CV

Trial court case number: 2012-03856J

Trial court:               314th District Court of Harris County

        On August 23, 2012, court reporter Stephanie Wells filed a reporter’s record in this case.
The trial court clerk filed the clerk’s record on September 5, 2013. Appellant’s brief was
therefore due no later than September 25, 2013. See TEX. R. APP. P. 28.4(a)(1), 38.6(a).
        On September 26, 2013, appellant filed an “Unopposed Motion for Extension of Time to
File Brief.” In her motion, appellant states that she filed a written request for a reporter’s record
on August 20, 2013 requesting that the court reporter prepare, certify, and file the reporter’s
record of “all trial proceedings and any pretrial conferences” in this case and that there are
relevant proceedings that were reported by court reporter Julia Rangel that have not been filed.
Appellant therefore requests that we extend the deadline for filing her brief until 20 days after the
complete reporter’s record is filed.
     Because the reporter’s record is not yet complete, appellant’s brief is not yet due, and we
DISMISS appellant’s motion as moot. See TEX. R. APP. P. 38.6(a).
       We further ORDER court reporter Julia Rangel to prepare, certify, and file the reporter’s
record for all designated hearings and trial proceedings within 10 days of the date of this order.
See TEX. R. APP. P. 35.1(b).
        Appellant’s brief is ORDERED filed with this Court within 20 days after the date the
complete reporter’s record is filed. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be
filed within 20 days after the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually        Acting for the Court


Date: September 26, 2013